Citation Nr: 0429832	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with interstitial fibrosis and pleural 
calcification as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

It has been verified that the veteran served on active duty 
from March 1951 to May 1957, with three years of other 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran testified at before the undersigned Veterans Law 
Judge at the RO in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran's service records indicate that he served on the 
USS Mount Olympus and USS Fremont.  There are no details 
about the particular jobs that the veteran performed while on 
the ships other than he was a gunner's mate and a general 
duty hand.  The veteran testified that he served first on 
deck course and then as a gunner's mate who assisted in 
clean-up and other work details.  He reported that he slept 
on the top bunk, below insulation wrapped pipes.  He stated 
he insulation dust continuously accumulated on his mattress 
and pillow.  He also reported that when the ship was in dry 
dock, he was detailed to clean up the asbestos in the engine 
room.  

The veteran also provided testimony that following service, 
he worked initially at the Atomic Energy Commission in 
Washington, DC as a guard and then at the Bureau of Standards 
as a landscaper and heavy equipment operator.  He testified 
that a mechanic was assigned to perform regular maintenance 
on the equipment, such as changing brake shoes, and the 
handling of other products that might have contained 
asbestos; whereas the veteran used the equipment and kept it 
serviceable, thus had little exposure to asbestos.  

A May 1999 radiology report from Halifax Medical Center 
showed evidence of prior asbestos exposure.  In a statement 
provided in October 2001, Alvin J. Schonfeld, D.O., noted the 
veteran's military and occupational exposure to asbestos.  
The conclusion provided was that given the veteran's history 
of significant exposure to asbestos in the workplace 
associated with an appropriate latency and the medical 
findings of record, it was felt that, with a reasonable 
degree of medical certainty, the veteran was diagnosed as 
having interstitial fibrosis caused by bilateral pulmonary 
asbestosis as well as bilateral asbestos-related pleural 
disease.  

In a VA examination report dated in October 2002, the 
examiner noted the veteran's military and civilian 
occupational history.  It was noted that in the veteran's 
capacity as a civilian worker, he was responsible for working 
in attics and cleaning up after work had been completed on 
asbestos pipes.  The examiner diagnosed the veteran as having 
chronic obstructive pulmonary disease with interstitial 
fibrosis and determined that it was as least as likely as not 
that the veteran's disability was caused by asbestos exposure 
in service.  

The Board believes that an additional medical etiology 
opinion is necessary in this case to comply with 38 C.F.R. 
§ 3.159(c)(4).  Thus, the record as it stands currently is 
inadequate for the purpose of rendering an informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

Thus, the case must be remanded for the following actions:

1.  The RO should ensure compliance with 
the Veterans Claims Assistance Act's 
duties to notify and assist the veteran.  

2.  The RO should then use all available 
resources to determine the locations of 
the USS Mount Olympus and USS Fremont.  
Specifically, the RO should attempt to 
verify whether the USS Mount Olympus was 
in dry dock in Charleston for work during 
the time the veteran was assigned to it.  

3.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


